DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 06/09/2020 and 10/18/2020 have been considered.  Signed and initialed PTO-1449s that correspond to the IDSs are attached herewith.

Drawings
The drawings filed on 06/09/2020 have been accepted by the Examiner for examination purposes.

Allowable Subject Matter
Claims 1-20 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a detection apparatus comprising: an imaging system configured to measure geometry of a wafer; and a processor in electronic communication with the imaging system, 5configured to: measure the geometry of the wafer along at least three diameters originating at different points along a circumference of the wafer and determine a characterization of the geometry of the wafer using the three diameters, in combination with the rest of the limitations of claim 1.
Claims 2-8 are allowable because they are dependent on claim 1.
Claim 9 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a method comprising: measuring, using a processor, geometry of a wafer along at least three diameters originating at different points along a circumference of the wafer and 15Attorney Docket No.: 078697.00424^P5641 determining, using the processor, a characterization of the geometry of the wafer using the three diameters, in combination with the rest of the limitations of claim 9.
Claims 10-20 are allowable because they are dependent on claim 9.

Schenck et al (US 2008/0208523 A1) is the closest prior art to the Applicant’s claimed invention.  However, Schenck et al does not teach of measure the geometry of the wafer along at least three diameters originating at different points along a circumference of the wafer and determine a characterization of the geometry of the wafer using the three diameters.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886